Title: To Benjamin Franklin from Thomas Greenleaf, 16 April 1783
From: Greenleaf, Thomas
To: Franklin, Benjamin


Monsieur,
Paris ce 16 avril 1783.
J’ai l’honneur de vous adresser Copie d’un Mémoire que je suis déterminé à présenter à M. Le Garde des Sceaux, à Monseigneur le Duc de Penthievre, à M. le Comte de Vergennes et à M. le Marquis de Castries, en faveur de notre Compatriote le Sr. fanning détenu dans la Prison de Dunkerque. Il a commandé le Corsaire l’Eclipse, pendant qu’il étoit en croisière il a fait la visite de plusieurs Vaisseaux neutres; personne ne s’est plaint. Quelques mois après un François Passager sur l’un de ces neutres est venu a Dunkerque, il s’est plaint des Gens de l’Equipage du Corsaire l’Eclipse et leur a imputé de lui avoir volé de l’or, des Bijoux et autres effets précieux. Le Capitaine Fanning a voulu aller aux informations auprès de son Capitaine en second qui avoit commandé la partie de l’équipage chargée de la visite; ce Capitaine en second n’étoit plus en France depuis un certain tems. Faute de pouvoir se procurer des renseignemens M. Fanning a été forcé de ne donner aucune suite aux plaintes de ce François. Neanmoins [à] Son retour d’une nouvelle course qu’il entreprit aussitôt, M. Fanning a été arrêté au mois de 9bre dernire. dernier. Si le vol a été commis par la partie de l’Equipage qu’il a chargée de faire la visite, il est toujours à l’abri de reproche, car il n’a pas quitté son bord; le delit ne Sauroit dont [donc] le regarder. Il n’est pas plus obligé à la reparation civile; mais en le Supposant pour un moment; pourquoi est il en Prison? Je crois qu’il est juste, Monsieur, que vous reclamiez la justice du Ministre du Roi, en faveur de M. Fanning et permettez de vous prier de vouloir bien vous en occuper.
Je suis avec respect Monsieur, Votre très humble et très obéissant Serviteur
Thos: Greenleaf
hôtel d’Orléans, Rue de Richelieu
